Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed DL (Commodity Specialist’s Initials) by Commodity Specialist D. Lefkovitz (Commodity Specialist’s Name) on the invoices covered'by the protest, and assessed with duty at the rate of 35% ad valorem under Par. 1513, Tariff Act of 1930, as modified, consist of miniature electric motors claimed to be dutiable at 12%% ad valorem under Par. 353 of the Tariff Act of 1930, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that said motors consist of articles having as an essential feature an electrical element or device and are composed wholly or in chief value of metal; that said miniature motors are not chiefly used for the amusement of children and are chiefly used by adults, possessing technical knowledge concerning the basic principles of electricity, in the manufacture or construction of various electrical products.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
This undisputed statement of the facts is sufficient to remove the *45present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739, as articles having as an essential feature an electrical element or device, such as electric motors, carrying the dutiable rate of 12y2 per centum ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.